Citation Nr: 1608751	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1990 to August 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.

The Veteran was issued a statement of the case (SOC) in April 2015 addressing additional claims of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and right and left knee disabilities.  A substantive appeal was not received in response to the SOC, nor has VA waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009). Therefore, the claims for increased ratings are not before the Board. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic respiratory disability, to include chronic respiratory infections. 


CONCLUSION OF LAW

A chronic respiratory disability, to include chronic respiratory infections, was not incurred or aggravated due to active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic respiratory disability as the condition was incurred due exposure to burning pits, sand storms, and other environmental hazards during active service in Iraq.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

After review of the evidence, the Board finds that the Veteran does not have a chronic respiratory disability, to include chronic respiratory infections.  Service treatment records show occasional treatment for upper respiratory infections (URIs) in the 1990s, but there is no evidence of respiratory treatment or complaints after the Veteran's service in Kuwait and Iraq.  His lungs and chest were normal at the May 2009 retirement examination.  The Veteran reported a history of seasonal allergies on the May 2009 report of medical history, but denied experiencing breathing problems, shortness of breath, bronchitis, wheezing, a chronic cough, or the prescribed use of an inhaler.  In short, there is no evidence of a chronic respiratory disability during active service, to include chronic respiratory infections.

Furthermore, post-service treatment records are entirely negative for any complaints or treatment of a respiratory condition and none of the Veteran's health care providers have identified a chronic respiratory disability.  A December 2010 VA examination was negative for respiratory abnormalities and a September 2010 pulmonary function test (PFT) was normal.  The Veteran reported having difficulty breathing due to burning pits and sand storms in Iraq and stated it was "easy to get URIs since then," but the VA examiner did not identify any respiratory dysfunction or render a diagnosis other than a normal lung examination.  Post-service treatment records also do not document URIs with any frequency or chronicity.  

The Board has also considered the statements from the Veteran that he a respiratory disability, to include chronic respiratory infections.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has never provided a statement specifically describing the symptoms he currently experiences.  Although he told the December 2010 VA examiner that it was easy for him to develop respiratory infections, he has never provided a specific description of the claimed condition, stated how often it occurs, or sought treatment.  The Veteran is competent to report symptoms he experiences, but in this case, the record does not contain more than the vaguest lay evidence in support of the claim.  

Thus, the weight of the evidence is against a finding of a current respiratory disability or chronic respiratory infections.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim and it is denied.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2010 in association with his claims for service connection under the Benefits Delivery at Discharge (BDD) program.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim at that time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all available records in support of the claim including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment for the claimed respiratory disability.  He was also provided a VA examination in December 2010 to determine the nature and etiology of the condition on appeal.  For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to service connection for a respiratory disability is denied. 


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to service connection for a low back disability.  The December 2010 VA examination found there was insufficient evidence to warrant a diagnosis of an acute or chronic low back disorder or residuals.  However, the Veteran's VA treatment records show consistent findings of lumbago and osteoarthrosis of the low back along with the Veteran's reports that his condition was incurred during military service due to running and carrying a heavy pack.  Service treatment records also document several low back injuries and the Veteran's reports of constant back pain on the May 2009 retirement report of medical history stemming from a 2003 back injury in Iraq.  The Board finds that a VA medical opinion is necessary to determine the etiology of the currently diagnosed low back condition and to comply with the duty to assist the Veteran in developing evidence to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an examiner with the appropriate expertise to render a medical opinion in this case.  After reviewing the complete claims file, including the May 2009 retirement examination report of medical history, the examiner should determine whether the Veteran's established low back disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's treatment for low back pain in May 1991 and April 1997, as well as the Veteran's reports of a 2003 back injury in Iraq and complaints of constant back pain at the retirement examination. 

For the purposes of rendering the requested medical opinion, the examiner should accept the Veteran's statements regarding his injuries related to service as true.
 
The bases for all opinions expressed should also be provided.

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


